(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por cuanto, dictada sentencia en este caso en abril 1, 1941, se apeló de ella para ante este tribunal tres días después; y
Por CUANTO, la parte apelante para perfeccionar su recurso fué solicitando prórrogas, la última de las cuales venció en agosto 31, 1941, sin que después baya hecho ninguna otra gestión; y
Por cuanto, la parte apelada por tal motivo solicitó la desesti-mación del recurso por moción de octubre 9, 1941, notificada a la parte contraria y vista el 10 de noviembre actual:
Por tanto, vistas la ley y la jurisprudencia aplicables, debe desestimarse y se desestima, por abandono, el recurso.